 COMO PLASTICS, INC.151out the State of Ohio. It was formed for the purpose of disseminatinginformation, promoting public relations, and increasing the businessof its members. Insofar as appears from the record, it engages in nocollective bargaining.The original petition herein named as the employer the Ohio Asso-ciation, which was not the association contemplated by the Petitioner.The Columbus Association, which was contemplated, was not desig-nated in the petition; nor did it receive notice thereof. Service of acopy of the petition on Krier did not constitute notice to the Colum-bus Association, as the petition was addressed to the Ohio Associationof which he was the secretary, and made no reference to the ColumbusAssociation, with which he had then had no official connection for overa year.Moreover, six members of the Columbus Association were notdesignated or served with notice of the original petition.As a substantial number of the 15 employers who comprise theappropriate unit were neither named in nor notified of the petition,either directly or through an authorized agent, until the filing andservice of the amended petition, we find that the filing date of theamended petition is controlling, and that, as it was filed within the60-day insulated period immediately preceding the termination dateof the existing contract, it was untimely?Accordingly, we shall grantthe motion of the Intervenors to dismiss the petition herein.'[The Board dismissed the petition.]2 Deluxe Metal Furniture Company,121NLRB995, 1000, footnote 12;The Evans PipeCompany, etat.,121 NLRB15, 18;The Baldwin Company,81 NLRB 927.In view ofour disposition of this case,we find it unnecessary to pass upon the con-tentionsas to the appropriateness of the unit requested by the Petitioner.Como Plastics,Inc.andInternationalUnion,United Auto-mobile,Aircraft and Agricultural ImplementWorkers ofAmerica, AFL-CIO.Cases Nos. 25-CA-1480 and ,° 35-RC-3094.Jane 26, 1963DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn June 26, 1962, Trial Examiner Thomas F. Maher issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.Healso recommended that the objections to conduct affecting the resultsof election, which were filed by the Union in Case No. 25-RC-2094, be143 NLRB No. 9. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDoverruled.'Thereafter, the General Counsel filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in thesecases, and hereby adopts only those findings, conclusions, and recom-mendations of the Trial Examiner which are consistent with ourdecision herein.The complaint alleged that Respondent engaged in certain conductduring the Union's organizational campaign which violated Section8 (a) (1) of the Act. Specifically, it alleged,inter alia,that Respond-ent unlawfully interrogated employees concerning their union activi-ties; threatened an employee with discharge or other reprisals if hebecame or remained a member of the Union; promised employees eco-nomic benefits if they did not support the Union; and threatenedemployees that Respondent would discontinue its profit-sharing planif they selected the Union as their bargaining representative.TheTrial Examiner dismissed the complaint in its entirety and over-ruled the Union's objections to the election results. In doing so, hefound that, although Respondent had interrogated employee Lucasconcerning his union activities, and although there was an "inference"that Respondent had threatened employee Beverly withloss of em-ployment because of his promotion of the Union, "in the context ofRespondent's total conduct," Respondent did not violate Section8 (a) (1) nor did it in any manner affect the employees' freedom ofchoice in the election. In our opinion, an appraisal of Respondent's"total conduct" compels a. contrary result.As the Trial Examiner noted, Respondent availed itself of numerousopportunities to register its opposition to the Union and its desire thatthe Union be rejected in the election of November 9, 1961. The firstof these occasions arose on November 1. On that date, employee Bev-erly engaged in a conversation with Foreman Fleetwood.A portionof this conversation, which the Trial Examiner extracted from thetotality of Fleetwood's credited testimony, portrays Beverly as ex-i Pursuant to a stipulation for certification upon consent election executed on October 18,1961, in Case No. 25-RC-2094,an election was conducted among certain employees ofRespondent in the stipulated unit.On November 15, 1961,the Union filed objections toconduct affecting the results of the election.On January 12, 1962, the Regional Directorissued his report on objections in which he recommended to the Board that a hearing beheld on certain issues raised by the Union's objections.On January 29, 1962, the Boardordered that a hearing be held as recommendedThereafter,on February 5, 1962, byorder of the Regional Director,Cases Nos.25-CA-1480 and 25-RC-2094 were consolidated. COMO PLASTICS, INC.153pressing concern that he might lose his job with Respondent because hehad promoted the Union at the plant, and drawing from Fleetwoodthe assurance that "I didn't think he had anything to worry over losinghis job and it kind of gave me the impression at that time that per-haps he was trying to change over to the Company and I told him thatI would be willing to go and work and do anything in my power tokeep him from losing his job . . . ."On the basis of this segment ofFleetwood's testimony, the Trial Examiner concluded that "A readingof Fleetwood's account of the incident creates a suggestion that Bev-erly's job might be in jeopardy because of his union adherence.Butto reach such a conclusion I would be compelled to indulge in a seriesof interconnected inferences, to establish that there was "more to thisthan meets the eye."'We are not convinced that the indulgence in any series of "inter-connected inferences" is required in order to find that Fleetwoodthreatened Beverly's job security because of the latter's union adher-ence, if all of Fleetwood's credited testimony is considered.The fore-going testimony upon which the Trial Examiner relied was elicitedfrom Fleetwood on direct examination by Respondent's counsel.Oncross-examination, Fleetwood admitted relating to Beverly that "if hewere telling [Fleetwood] that he was switching over to the Company'sside.. . I would try to help him in any way that I could to keep himfrom losing his job."After being confronted with his pretrial affi-davit, Fleetwood also admitted, after first denying, that he told Bev-erly in this conversation that "if he was going along for the CompanyI would go to bat for him and that if there was any way I could helphim I would see that he didn't lose his job, but if he was lying to me Ihad no use for a liar." Considering the totality of Fleetwood's cred-ited testimony, we find that Respondent threatened Beverly withloss of employment if he continued to support the Union and therebyviolated Section 8 (a) (1).On or about the date of the Fleetwood-Beverly conversation, Re-spondent President Russell spoke with employee Lucas at the lat-ter'sworkbench.Concerning this conversation, Russell stated that"I walked up to Lucas and without a great deal of forethought said,`Ronnie, I believe that you were a Company man in the last election,2and he said to me, `Yes,' that `I have not had anything good from theCompany this year.'He didn't need to say anything more to me.I did an about face and left."While finding that this interrogationof Lucas had occurred, the Trial Examiner failed to attach any legalsignificance to this intrusion on Lucas' statutory rights because itpresented "too fine a thread with which to spin a fabric of objection-able and unlawful conduct." In view of the total context of Re-2 The Unionhad lost an election at Respondent's plant priorto the election of Novem-ber 9, 1961. 154DECISIONS OF NATIONAL LABORRELATIONS BOARDspondent's conduct set forth in this opinion, we find that the interroga-tion of Lucas violated Section 8 (a) (1).In the campaign against the Union, Respondent did not confine it-self to the threat aimed at Beverly and the interrogationof Lucas.On November 1 and 2, Weisner, Respondent's director of personnel,and on November 6 and 7, Respondent's president,Russell, assem-bledRespondent's employees and delivered identical speeches tothem.In a portion of his speech, to which the TrialExaminer no-where adverts, Russell admitted telling the employees that "At thispoint or an earlier point I had talked about the fact that the employeesin this company had beaten the Union in the last election and thatfollowing this we had given raises and had improved working con-ditions . . . and that they could expect this policy of progressionto continue." In our opinion, these expressions clearly conveyed tothe employees the promise that wage increases would be forthcomingif they again rejected the union, and were plainly violative of Section8(a) (1).The record discloses that Respondent maintains a profit-sharingplan in which its employees have participated for some years. Inits objections to the election in Case No. 25-RC-2094, the Unionalleged that Respondent threatened to eliminate the sharing ofprofits and, in support of this allegation, submitted evidence to theRegional Director that Respondent "threatened that there wouldbe no profit sharing plan and/or no profit sharing bonus at Christmasif the Union prevailed . . . ." In a marginal reference in his re-port on objections, the Regional Director noted that the "Employeradmits stating it would not negotiate with the Union on the subjectof profit sharing."Subsequently, the Board agreed with the RegionalDirector that this allegation, coupled with the Union's profferedevidence in support thereof, raised material issues which should beresolved by a hearing and remanded Case No. 25-RC-2094 for suchpurpose.This case was then consolidated with Case No. 25-CA-1480for hearing.The complaint in the latter case alleged, in paragraph5(b), that Respondent warned its employees "that it would discon-tinue its profit-sharing plan for its employees and its employeeswould not receive any profit shares, if they selected the Union astheir collective-bargaining representative in the forthcoming election."At the hearing on the complaint, Director of Personnel Weisnertestified that he told the employees that Respondent's profit-sharingplan "was originally set up to compensate for fringe benefits suchas paid holidays and more liberal insurance, vacation benefits. Ithad been management's opinion that the majority of new employeesfavored such a plan and you will remember that just a few monthsago as aresult of a questionnaire you expressed your desires by amore than two to one vote to continue the profit sharing plan in lieu COMO PLASTICS, INC.155of paid holidays. I just want to inform you that Como's bookswould never be opened to the public and that the profit sharing dis-tribution was solely a matter of management's discretion. If theUnion is elected this profit sharing plan will probably be discontinuedin lieu of other fringe benefits which will no doubt equal the aver-age amount of money that had been distributed in past years ...."On further examination, Weisner testified he told the employees thatRespondent "would not negotiate with the Union on the profit shar-ing plan."President Russell testified that "I would bargain in goodfaith on wages, working conditions, fringe benefits and hours ofwork but that profit sharing was a thing that I did not want to talk-I did not want to talk with them about, although I thought it was thebest incentive for-to make people work."Despite the fact that these witnesses were fully examined and cross-examined by counsel for both sides as to whether Respondent threat-ened to refuse to negotiate over the continuance of profit sharing if theUnion won the election; that the General Counsel specifically stated atthe hearing that Respondent's threatened refusal to bargain over thisissue was part of the case and that he did not desire to withdraw it;that the complaint alleged that Respondent threatened to discontinueprofit sharing; and that this matter was encompassed in the Union'sobjections to the election in Case No. 25-RC-2094 which were con-solidated with the complaint proceeding, the Trial Examiner refusedto consider the threatened refusal to bargain as "an issue in the case"on the ground that it "was never litigated."While not fully explicated,it apparently was the Trial Examiner's view that the allegation in thecomplaint, to the effect that Respondent threatened to discontinueprofit sharing, did not encompass Respondent's threat to refuse tobargain over continuance of the profit-sharing plan.However, boththe Board 3 and the courts 4 have declared that, where an issue relatingto the subject matter of -a complaint is fully litigated at a hearing, theTrial Examiner and the Board are expected to pass upon it althoughit is not specifically alleged to be an unfair labor practice in the com-plaint.On this record, and in light of the above, we conclude and findthat the Trial Examiner was clearly in error in failing to considerwhether the aspect of the speeches by Weisner and Russell relating toRespondent's refusal to bargain over profit sharing infringed uponthe employees' rights guaranteed in Section 7 of the Act.It is well established that a profit-sharing plan such as Respondent'sis an emolument of value which accrued to its employees by reason oftheir employment relationship and therefore constituted a mandatorysubject of bargaining under the Act.'Hence, Respondent could not8See, e.g.,Monroe Feed Store,112 NLRB 1336, 1337.A See, e.g.,N.L.R.B. v. Amertican Tube Bending Co., Inc.,205 F. 2d 45,46-47(C.A. 2).5 SeeDickten&Masch Mfg.Company,129 NLRB 112. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDlawfully refuse to bargain with the Union over this subject if theUnion became the majority representative of Respondent's employees.6Consequently, the statements by Respondent's officials that they wouldnot negotiate concerning the profit-sharing plan, and that they woulddiscontinue its operation if the Union won the election, constituted aclear threat of economic reprisal against the employees if they selectedtheUnion?That the employees considered the plan as a highlydesirable aspect of their remuneration which they wished to retainismanifested by the testimony of Weisner that the employees hadvoted "two to one" to continue it in lieu of other fringe benefits whichRespondent had threatened to substitute for the plan if the Union in-sisted on bargaining over it, and by Russell's testimony that the planwas "the best incentive for to make people work." Accordingly, bythreatening that it would refuse to bargain with the Union over con-tinuance of profit sharing and that the profit-sharing plan would bediscontinued, we find that the Respondent violated Section 8 (a) (1) .THE REMEDYThe Respondent, having interfered with, restrained, and coercedits employees in the exercise of their rights guaranteed in Section 7of the Act by interrogating them concerning their union adherenceand sympathies, by promising them economic benefits if they rejectedrepresentation by the Union, by threatening them with loss of employ-ment if they supported or assisted the Union, and by threatening thatRespondent would refuse to negotiate with the Union concerning thecontinuance of the profit-sharing plan and would discontinue the plan,thereby violated Section 8 (a) (1) of the Act.We shall thereforeorder that Respondent cease and desist therefrom.By the foregoingacts, the Respondent also engaged in conduct affecting the results ofthe election in Case No. 25-RC-2094 by interfering with employees'freedom of choice.We shall therefore order that the election con-ducted on November 9, 1961, be set aside, and that Case No.25-RC-2094 be remanded to the Regional Director for the purpose ofconducting a second election at such time as he determines that theeffects of Respondent's unfair labor practices and interference withthe previous election have been dissipated.ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Como Plastics,SeeDzektenitMasch Mfg.Company, supra.:Lee-Rowan Manufacturing Company,129 NLRB 980. COMO PLASTICS, INC.157Inc., Columbus, Indiana, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a) Interrogating any of its employees concerning their adherenceto or sympathies for International Union, United Automobile, Air-craft and Agricultural Implement Workers of America, AFL-CIO,or any other labor organization.(b)Promising its employees economic benefits if they rejected rep-resentation by said Union.(c)Threatening any employee with loss of employment for sup-porting or assisting said Union or any other labor organization.(d)Threatening that it would refuse to negotiate with said Unionconcerning the continuance of its profit sharing or that the plan wouldbe discontinued in the event the Union achieved majority representa-tion status.(e) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which is necessary to ef-fectuate the policies of the Act :(a)Post at its plant in Columbus, Indiana, copies of the attachednotice marked "Appendix." 8 Copies of said notice, to be furnishedby the Regional Director for the Twenty-fifth Region, shall, afterbeing duly signed by an authorized representative of Respondent, beposted immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for the Twenty-fifth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED THAT the election held on November 9, 1961,in Case No. 25-RC-2094, among the employees of Como Plastics,Inc.[Text of Direction of Second Election omitted from publication.]MEMBER RODGERS, concurring :I concur in the result.8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuantto a Decisionand Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, you are notified that :WE WILL NOT interrogate our employees concerning their adher-enceto or sympathies for International Union, United Automo-bile,Aircraft and Agricultural Implement Workers of America,AFL-CIO, or any other labor organization.WE WILL NOT promise our employees economic benefits if theyreject representation by said Union.WE WILL NOT threaten our employees with loss of employmentfor supporting or assisting said Union or any other labororganization.WE WILL NOT threaten our employees that we will refuse tonegotiate with said Union concerning the continuance of ourprofit-sharing plan in the event the Union becomes their bargain-ing representative, and we will not threaten to discontinue theplan.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their rightsguaranteed in Section 7 of the Act.All our employees are free to become or remain members of Interna-tional Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, AFL-CIO, or any other labor organiza-tion, or to refrain from becoming or remaining members of said Unionor any other labor organization.COMO PLASTICS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 614 ISTA Center, 150 West Market Street, Indianapolis,Indiana, 46204, Telephone No. Melrose 3-8921, if they have any ques-tion concerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge dated November14, 1961, filed byInternational Union,UnitedAutomobile, Aircraftand Agricultural ImplementWorkersof America,AFL-CIO,herein referred to as the Union, the Regi--ilDirectorfor the Twenty-fifthRegion of COMO PLASTICS, INC.159the National Labor Relations Board, herein called the Board, issued a complaint onbehalf of the General Counsel of the Board on January 26, 1962, against ComoPlastics, Inc.,Respondent herein, alleging violations of Section 8(a)(1) of theNational Labor Relations Act, as amended (29 U.S.C., Sec. 151,et seq.),herein calledthe Act. In its duly filed answer Respondent, while admitting certain allegations ofthe complaint, denied the commission of any unfair labor practice.Pursuant to Board order the proceeding referred to above was consolidated withCase No. 25-RC-2094 wherein a representation petition in behalf of Respondent'semployees had been filed by the Union on October 3, 1961, and an election held onNovember 9, 1961; said consolidation being for the purpose of holding a hearing andtaking evidence in connection with certain objections filed by the Union in respectto conduct affecting the results of the aforesaid election.Pursuant to notice, a hearing of the consolidatedcaseswas held before TrialExaminer Thomas F. Maher at Columbus, Indiana, on March 13, 1962. All partieswere represented and were afforded full opportunity to be heard, to introducerelevant evidence, to present oral argument, and to file briefs with me. Briefs werefiled by the General Counsel and Respondent on April 10, 1962.Upon considera-tion of the entire record, including the briefs of the parties, and upon my observa-tion of each of the witnesses,' I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTComo Plastics, Inc., Respondent herein, is an Indiana corporation withits plantand principal place of business located in Columbus, Indiana, where it is engaged inthe manufacture, sale, and distribution of thermoplastics. In the course and conductof its operations Respondent annually manufactured, sold, and shipped from itsColumbus, Indiana, plant products valued in excess of $100,000 to points outsidethe State of Indiana.Upon these conceded facts, I find the Respondent to be anemployer engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and AgriculturalImplementWorkers of America, AFL-CIO, the Union herein,is concededto bea labor organiza-tion within themeaningof the Act, and I so find.III. THE ISSUESI.The protected character of Respondent's speeches to its employees.2.Whether there is substantial evidence of statements which would interfere with,-restrain, or coerce employees and affect their free choice in a Board election .2IV.THE UNFAIR LABOR PRACTICESA. Sequence of eventsFollowing an organizing campaign in September 1961 the Union filed its representa-tion petition with the Board on October 2, and thereafter on October 18 enteredinto a stipulation agreement with the Respondent whereby the parties agreed to acertification of the Union as representative of Respondent's employees, conditionedupon its securing of a majority vote in an election to be conducted under the Board'sauspices.The election was scheduled for November 9, 1961.1Unless specifically indicated to the contrary, any credibility evaluation I make of thetestimony of any witness appearing before me is based, at least in part, upon his demeanoras I observed it at the time the testimony was givenCf.Retail Clerks InternationalAssociation, AFL-CIO, Local 219 (National Food Stores, Inc.),134 NLRB 1680, foot-note 3;Bryan Brothers Packing Company,129 NLRB 285. To the extent that I indicatethat I do not rely upon or reject in part or entirely the testimony of any given witness, itismy intent thereby to Indicate that such part or whole of the testimony, as the case maybe, is discredited by me.Jackson Maintenance Corporation,126 NLRB 115, footnote 1,enfd 283 F. 2d 569 (C.A. 2).2By footnote reference in his report on objections the Regional Director states that"The employer admits stating it would not negotiate with the Union on the subject ofprofit sharing "As this item is not included among the objections of the complaint, andwas never litigated at the hearing, I do not consider it an issue in this case. 160DECISIONSOF NATIONAL LABOR RELATIONS BOARDMeanwhile Respondent availed itself of numerous opportunities to convey tothe employees its objections to the Union and its hopes that they would voteagainst the Union in the coming election.Thus at meetings held on each of thethree working shifts of November 1 and 2 and November 6 and 7, Respondent'sDirector of Personnel William J.Weisner,and President James L. Russell,respec-tively, addressed the assembled employees on each shift.Both Weisner and Rus-sell repeated their speeches three times, in what appears to have been identicalform.During the same period two of Respondent's foremen, Floyd Douglas andWinfer Fleetwood,engaged in conversations with a number of the employees, theeffect of which,the Union complains,was to influence the outcome of the electionheld thereafter.The election was held as scheduled on November 9, the Union losing by a voteof 30 to 56.Thereafter, on November 15, it filed objections to this election, claim-ing that the substance of the speeches of Weisner and Russell, their private con-versations with employees, and the conversations of Fleetwood and Douglas withemployees unduly influenced the results of the election.B. The speeches1.By Director of Personnel WeisnerWeisner's three identical speeches to the employees were delivered with the aidof notes which were introduced into evidence.He referred to them constantlyas his hour and a quarter speech progressed. Included among the main topicsin the notes in the speech itself, as recountedcredibly byWeisner, were commentson overtime policy,call-in-pay, job classifications,shift differentials,merit ratings,promotion policy,vacation program, the effect of seniority on layoff and recall, loanand savings plans, group insurance,and many other items of vital interest to theemployees? In addition to the foregoing Weisner also spoke on subjects directlyconnected with the Union and its effect on the plant and on the employees.Thushe said that if the Union came in and a strike was eventually called,4 the supplierswith whom Respondent was doing a "custom" business, such as RCA, WesternElectric, and Arvin, would, if Respondent could not make deliveries, pull out theirmolds and take them to other molders; and that if these customers should do thisitwould be some time before Respondent could hope to get the molds backin the shop.In consequence, once this happens the business of that customerwould belost for some time to come .5With respect to the profit-sharing plan,Weisner credibly testified that he toldthe employees that they had worked out a profit-sharing plan that had functionedin each of the years that Respondent had made a profit, and that if the Unionwas elected this plan would probably be discontinuedin lieuof other negotiatedbenefits that would equal the average amount of money previously distributed.Weisner credibly denied that he announced that a Christmas bonus would be with-drawn in the event that the Union won.After explaining at the hearing that therewas no such thing as a Christmas bonus, but that one of the semiannual profit-sharing payments were made during the yearend period, Weisner then describedwhat he did say to the employees relative to the loss ofcompensationatChristmastime.Thus he described to the employees how the neighboring Cosco plant wenton strike several weeks after the advent of the Union, and how if the Union was tobe voted in by the employees in the November election they would be cominginto the Christmas season.Thus he equated "Christmas money" with the pay-checks that could conceivably be lost if a strike were to occur then as it did atthe neighboring plant.3 The foregoing r6sumd of topics covered is based upon Weisner's notes and his support-ing testimony,both of which I credit. Employees Ronald Lucas and LaDonna Evans,whose testimony I do not rely upon generally(infra),likewise conceded on cross-examination that Weisner spoke on all of the foregoing topics during the course of hisspeeches.4 I specifically do not credit the testimony of employees Hoover and Beverly to theeffect that if the Union got in it would be the Company that would"strike."Apart frommy general evaluation of the testimony of these witnesses,no one appearing before meappeared so confused in their understanding of labor relations as to imagine that an em-ployer, as distinct from an employee,would go on strike;and at no time did counsel forthe General Counsel feel called upon to put the record in order by suggesting the properterm-lockout.6 Corroborated by the credited testimony of employees Anna Miller, Ronald Welsh, andHarold Ayres. COMO PLASTICS, INC.161During the course of his talks Weisner also made reference to the "grievancecommittee," a group of apparent long standing but evidently quite dormant.Uponbeing told by employees at one of the meetings that there was no functioninggrievance committee he asked who represented them on the midnight shift and wastold that no one did.Whereupon he suggested that "something would be doneabout it." 6Thereafter at the meeting of the day shift Weisner stated that he hadfound out that the grievance committee had not been functioning as it was sup-posed to and "if the Union did not get in we would have an election for a newgrievance committee." 'rAnd finally, Weisner, in answer to inquiries from the employees at the meetingsuggested that because of the procedures employed in the conduct of elections,whereby challenges of ballots could be made, it would be possible to learn howeveryone voted.Specifically,Weisner referred to the previous Board election inwhich the Union challenged three votes and it developed that the three individuals,whom Weisner identified at the meeting, had voted for the Company.Weisnercredibly testified, however, that as he progressed in his speech at this point heassured the employees that both the Union and the Employer had agreed thatthey would make no challenges in this coming election .82.By President James RussellPresident Russell's three substantially identical speeches delivered to the em-ployees on November 6 and 7 were of the same tenor as Weisner's, urging that theemployees reject the Union in the forthcoming election.As a means of emphasisRussell used a pack of large display cards, or "flash cards," on each of which wasprinted a key phrase which served to accentuate the point upon which Russell wasthen speaking to the employees and which also served as a set of notes for thespeaker himself.Russell's speech consisted of an appeal to the employees for an understanding ofRespondent's problems of running a plant.During the course of it, Russell soughtto answer a number of accusations directed at the Company by the Union in a lettersent several days before, and as he did so he sought to correct any wrong impressionswhich, according to the Union's letter, Weisner's previous speech may have created.Thus, for example, he made it clear that the Union dues were not, as previouslyunderstood to have been said, $3, or $4 weekly, but actually $60 a year. Similarly,he pointed out to the employees that, contrary to any impressions they may havereceived, the Company had no intention of striking-but a strike was the principaleconomic weapon of the Union and that its use could result in the loss of profits,profit-sharing, and wages .9And, in this respect he emphasized to the employeesthat the additional payment they received at Christmas time, as they received it atmid-year, was not a gift or a Christmas bonus, but their share of the profits due themunder a previously established incentive plan.And it was this, he suggested, thatwould be curtailed as production dwindled should a strike occur.He likewise elabo-rated on what could be expected of their customers if a strike were called and theywere required to have their molding jobs processed elsewhere.This followed Weis-ner's earlier statement on the subject.In addition to the foregoing, Russell's credited testimony, as well as the admissionscontained in the testimony of General Counsel's witnesses, make it abundantly clearthat Russell was opposed to unions and to the unionization of his employees.Thushe quoted extensively to the assembled employees from reports and studies on laborrelations, delivered himself of some succinct observations concerning named unionleaders, and read from, and recommended further reading of, a current book, "TheEnemy Within," dealing with the activities and consequences of recent congressionalinvestigations of extracurricular labor activities.Finally, at one of the three meetings, as an emotional highlight to his appeal,President Russell secured a Bible from one of the employees in the group and after9 Credibly corroborated by employee Ronald Welsh.v Corroborated by the testimony of employee Evans whom I do not rely upon generally(infra).s It appears from theconfusedtestimony of employee James Banks that Weisner'e state-ments at the meeting conformed to Weisner's credited testimony with one exception-Banksattributed toWeisner the statement that the Union would challenge their votes in thecoming electionIt is to be noted that in such circumstances the identity of voters wouldbe disclosed not by company action, but by union challenge and by the resulting disclosureson the ballotsthemselves.9Credibly corroborated by employee Ayres. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommending the Sermon on the Mount as appropriate spiritual reading, placed hishand on the Bible and said that as long as he was an officer of theCompanyhe woulddo his verybest to give the employees of the Company the best wages and workingconditions possible.loC. Other alleged threats, interrogation, and grants of economic benefitsOn November 1, a week prior to the election, employee Isaac Beverly sought outForeman Fleetwood and told him "he was into some trouble with this union thing, hewas afraid that if the Union didn't get in he was going to lose his job." Fleetwoodcredibly stated his answer to Beverly, thus:If it did not get in and I told him that I didn't think he had anything to worryabout as far as his work was concerned; that he did a good job and I didn't thinkhe had anything to worry over losing his job and it kind of gave me the impressionat that time that perhaps he was trying to change over to the Company and Itold him that I would be willing to go and work and do anything that was inmy power to keep him from losing his job and I think that I believe I told himthat several years things came up and I tried to get the Union in. It's been oh,Iwould say thirteen, fourteen years ago and I was very conscientious workerfor the Union. I was trying to get the Union in and the Company all knew itand I didn't hear anything out of it.The Union didn't get in and I wasn't firedso I didn't think that Beverly had anything to worry about being fired.About the same time President Russell had a conversation with employee RonaldLucas at Lucas' workbench.Russell described the incident thusly:I habitually visit the people at their work places, the molding machines andother places and I often speak to them about family affairs and so forth, andon this occasion I walked up to Lucas and without a great deal of forethoughtsaid, "Ronnie, I believe that you were a Company man in the last election,"and he said to me, "Yes," that "I have not had anything good from the Companythis year."He didn't need to say anything more to me. I did an about faceand left.And finally, Foreman Douglas was alleged to have stated that Respondent had givenraises to certain women employees who did not deserve them for the purpose ofkeeping them happy during the turbulent preelection season. In addition to mycrediting of Douglas' denial that he told anyone that raises were given for such apurpose,ii I accept as the credible explanation of the pay raise the testimony ofDirector of Personnel Weisner.During this question period that followed in the talk with the women, one ofthe women-I don't remember which particular one-said that she had not beengiven the increase that she had been promised after six months. I explainedto her at the time that there was no increase after six months.There was oneat thirty days and then they would automatically go into semiannual meritrating program.She said that she had been promised a nickle at the end ofsixmonths also and I said I definitely disagreed with her at the time. Shortlyafter she said it there were two or three others that joined in with her at thattime saying that they had been promised a nickle at the end of six months. Iinformed them that if that had been the promise, if that was their story I wouldcheck into it and come back and have a decision for them. I did check itthrough and found out that we had no proof that we did not promise them thenickle increase at the end of six months period. I presented it to management.They took it under advisement and decided that a wrong had been committedand they corrected that wrong by giving them the nickle increase retroactive totheir six months' period whenever that might have been.10 In credibly testifyingto this statement of his speech Russell specifically denied sayingthat he would do his bestfor the employees"if the Union did not get in,"as attributed tohim bywitnesses whose testimony I do not rely uponFurthermore,I find no statement or suggestion inanyevidence adduced at the hearingthat PresidentRussell in the speeches delivered to the employees promised them a hamdinner ifthey wouldvote againstthe Union,as alleged by the Union in its objections.11Employee Betty Jane O'Haver, oneof the employees who received an increase, crediblytestified thatshe was givenit to correcta misunderstanding arising at the time she washired,6 months previouslyI credit her denial that this raise had any connection withher vote foror against the Union in the forthcoming election. COMOPLASTICS, INC.163D. Analysis and conclusions1Credibility evaluationGeneral Counsel's case rests upon the testimony of employees Lucas, Evans,Hoover, Banks, and Beverly, all of whom testified to their active and known par-ticipation in the organization campaign of the Union.Upon my observation of thesewitnesses, and for the further reasons set forth hereafter, I do not credit their testi-mony except insofar as it is corroborated by the testimony of the credible witnesses orconstitutes what might be construed as an admission against the interest of the Union.On the other hand I have, after careful review of the record, credited the testimonyof Respondent's witnesses Weisner, Russell, Fleetwood, and Douglas, corroboratedas it was in substantial part by the credited testimony of plant employees, and in manyinstances by the admissions made on cross-examination by the employees called bythe General Counsel.Each of the five witnesses called by the General Counsel testified without hesitationto statements and portions of speeches alleged to be objectionable.They did not,however, indicate in their direct testimony that what they were testifying to was aseries of isolated subjects, taken out of context of speeches that ran for an hour oran hour and a half on each occasion. Illustrative of this zeal to emphasize theantiunion flavor of Respondent's speeches and statements was the fact that it wasnecessary for Respondent's counsel in the cross-examination of each of the five todevelop by a series of questions the admission from each, for example, that theseveral speeches to the employees were each at least an hour in duration, and covereda multitude of subjects dealing with plant personnel relations, little of which reflectedopposition to the Umon.A further illustration of the same condition is employeeBeverly's testimony to the effect that Weisner, in his speech, had stated, "If the Uniongot in the Company was going to strike." Thereafter, on cross-examination whenasked if Weisner had said who would call the strike, Beverly testified that he did notremember, and then continued his testimony with a confused account of the incident,not indicating whether it was the Company or the Union that was supposed to havecalled the strike.The manner in which three of these witnesses (Evans, Hoover, and Beverly) testi-fied on direct examination adds further emphasis to their lack of reliability.Thus,after a series of questions and answers developing evidence on some, but not all, ofthe allegedly unlawful conduct to which they had knowledge, their recollectiondimmed.Whereupon they were presented with sworn statements previously executedby them, were permitted to read these statements to refresh their respective recollec-tions, and then proceed fluently with further details of the alleged improper state-ments made by Respondent's officials and foremen.Under the circumstances underwhich this occurred, I am disposed to attach no weight to the resulting testimony.Particularly is this so upon reflection of the manner in which, according to all fivewitnesses, their statements were procured in the first instance.It appears from the testimony elicited from these witnesses on cross-examinationthat the statements previously given to the Board agent, and used by three of themon the witness stand to recall their stories, were not the essence of accuracy to beginwith.Thus, Lucas' original statement dealt in part with President Russell's promiseto do better by the employees in the future(supra)and this item appeared in the typedstatement.Added in penned handwriting thereafter by the Board agent who took thestatement was the phrase "if you vote the Union out," which insertion Lucas there-upon initialed.Employee Banks testified that the basis for his affidavit to the Board agent was"mainly" a statement previously given by him to the Union's representative when thatindividual was preparing to file objections to the conduct of the election.Employee Evans also testified to this same type of procedure; that a similar priorstatement to the Union was used as the basis for her pretrial statement to the Board'sagent.And employee Beverly testified that when approached by the Board's agentfor a statement he was shown his previous statement to the Union, and after Board'sagent had asked him if the statement was "correct" proceeded to prepare a statementwhich Beverly read and signed.Apart from the relaxed manner in which these witnesses gave their sworn state-ments to agents of the Board it is more significant that before that time they willinglysignedpreparedstatements given to them by representatives of the Union.While allfive witnesses testified to such a procedure in the procurement of statements by theunion representative, Employee Evans' description of the event is most revealing:Q..So some statements you sign without reading them carefully, is thatcorrect')717-672-64-vol. 143-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. I didn't do that sir. I had forgotten why I went ahead and signed thefirst statement.Q.Well, the statements that you have signed without reading very carefullyare the statements that the Government man used to refresh your recollection,'2is that correct?A. Part of them.sstevsI read it and at the time I questioned him, I said, "Well part of that I'm not sureof and part of it I don't agree with," and he said, "Well, that was the generalgist of it," and he said that the field man or whatever you call him would comearound and get more of my words and what I remembered.Similar testimony by employee Hoover is equally revealing:A. He (the Union representative) had a statement and he asked me to sign it.Q. He had a statement, is that what you said?A. Yes.Q. And this was something he had prepared before he even talked to you,wasn't it?A. Yes.Q. All right, and you went ahead and signed it, is that correct?A. I read it and then signed it.Q. But you didn't read it very careful, did you?A. Not too careful.And employee Banks testified:A. I told him (the Board agent) that I forgot part of it.He had an earlierstatement with him.Q. And as-if you forget things did he give you some ideas or, "Did Mr.Russell say this or Mr. Weisner say this"?A. He took the other statement and read what was wrote on it and said isthis so and any statements to be added or anything.Q. Now, that other statement was wrong that you gave to the Union man,is that correct?A. Yes.Q. You didn't even read the Union man's statement when you signed it,did you?A. It was made about a half hour, the statement was made about a half hourbefore time for me to go to work.Q. And it was already made out, the Union statement was already made outwhen you signed wasn't it?A. Yes, it was typed up.Q. It was just a blank space for you to put your name in in it, isn't thatcorrect?A. Yes.Under all the circumstances considered above I have no alternative but to rejectthe testimony of these witnesses and rely on those whom I have designated as crediblethroughout the foregoing findings.2.Concluding findings"Respondent, through its supervisors, was privileged to try to dissuade employeesfrom supporting the Union so long as threats of reprisal or promises of benefit werenot employed." 13A fortiori,the same privilege extends to the activities of Respond-ent's officials.It remains to be determined, therefore, whether the statements ofthe officials and supervisors detailed in the foregoing findings could be viewed asother threats or promises proscribed by the Act.a.The speechesAs noted in the findings above a substantial portion of each of the speechesdelivered by Messrs. Weisner and Russell consisted of informational materials notseriously objected to by anyone.A number of items, however, do not fall into thiscategory, but are such as to raise a serious question as to their inclusion within the1 ,Counsel is referring to the occasion when the witness' pretrial statement was obtained,and not to the hearing.'sSouthwest Shoe Exchange Company,136 NLRB 247. COMO PLASTICS, INC.165area of protected free speech guaranteed by Section 8(c) of the Act. I refer par-ticularly to (1) the references to the possibility of customers withdrawing theirbusinessin fear of strikes that may occur in the eventof a unionvictory, (2) theeffect of a union victory and possible subsequent strikes upon future production andprofit-sharingincome,(3) the statement of Weisner respecting the reactivation ofthe "grievance committee," and (4) Weisner's remarks to the employeessuggestingthe lack of secrecy in the forthcoming balloting.With respect to the statement that in the event ofa unionvictory and a strikethereafter, customers for whom Respondent was doing custom molding would with-draw their molds and have the work done elsewhere, it has been held by the Boardthat such a statement predicts the economic effect of union activity upon the eco-nomic future of the Respondent and constitutes an expression concerning the knownworking policy of Respondent's principal customers.14There is no claim by theGeneral Counsel, either by testimony or argument, that the working policy of RCA,Western Electric, or Arvin in this respect was otherwise,and asI believe Weisnerand Russell, generally, it necessarily follows that their particular statement cannot besingled out as a misrepresentation.Moreover,it isto be noted that in his speechPresident Russell pointed out two known instances where molds were withdrawnunder similar circumstances-in the Hoosier Cardinal plant in Evansville,Indiana,and the Erie Resistor plant in Erie, Pennsylvania.Nor does the reference in thespeeches to a probability of strikes in the event of a union victory savor of a falsealarm.Included in the speeches was a further statement that upon the advent ofthe Union in the nearby Cosco plant a strike was called shortly thereafter-a state-ment presumed to be a true account of an event presumed to have been known bythe employees.Under such circumstances as I have thus detailed, I do not believe that the refer-encesto loss of business, made in the context of these speeches, partakes of mis-representation.As material misrepresentations appear to have been a controllingfactor in the Board's most recent decision on this subject,Haynes Stellite Company,Division of Union Carbide Corporation,136 NLRB 95, I would consider that caseto be inapplicable, and would rely instead upon the previously citedSuper SaglessSpringcase where misrepresentations were foundnotto be present.i5With respect to the statement that future strikes would create a loss of production,with an attendant loss of profits, shares in the profits, and wages, I am inclined tothe view that thisisno less alegitmate and reasonable economic prediction than theone concerningloss of customer business previously considered.With respect to the suggestion that Respondent sought to reactivate a dormantlabor organization, all that appears in the credible evidence is that upon learningthat a long-established grievance committee was not functioning Personnel DirectorWeisner said that "something would be done about it" and that "if the Union did notget inwe would have an election for a new grievance committee."I am referred toNew England Upholstery Co., Inc.,121 NLRB 234, 236, in whichthe Board held that an employer's urging of a known union leader to forsake thepetitioning union and form a "committee" constituted an infringement upon em-ployee rights.That conduct, however, occurred in a context of threats, the like ofwhich does not occur here. I am disposed, therefore, to suggest that theNewEnglandcase stands upon different footing not applicable to the facts herein. In theabsence of any more persuasive authority I would find nothing improper in Respond-ent's statements concerning a grievance committee.And finally with respect to Weisner's remarks to the employeesindicating hisknowledge of how certain challenged voters voted in the previous Board-conductedelection, I find nothing in his speech or attendant remarks that wouldsuggest anintent to use the challenge as a device to learn the vote of the employees, therebythreatening them.The substance of Weisner's remarks were that, unlike the Unionin the previous election, the Company would not use the challenge at all in thecoming election. Indeed he indicated that both the Company and the Union hadmutually agreed not to use the challenge. I fail to see anything objectionable insuch assurances, constituting as they do Respondent's and the Union's voluntary ab-stentionfrom using the challenge procedure made available to each by the Board'sown Rules and Regulations.i6Upon consideration of the total speeches of both Weisner and Russelland uponparticular consideration of the foregoing specific elements of those speeches con-sidered objectionable, I conclude and find that there is nothing contained therein that16Super Saglesa Spring Corporation,125 NLRB 1214is See alsoPlaskolite,Ino.,134 NLRB 754, footnote 316 Series 8, Section 102.69(a). 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould constitute interference, restraint, and coercion of employees in violation ofSection 8 (a)( I) of the Act; nor am I persuaded that the speeches or any part ofthem in any way contributed to the deprivation of free choice on the part of anyemployee eligible to vote in the election of November 9, 1961. I shall accordinglyrecommend that so much of the complaint in Case No. 25-CA-1480, and of theobjections to the election in Case No. 25-RC-2094 as refer to these speeches bedismissed and overruled, respectively.b.Other alleged threats, interrogation, and grants of economic benefitsAs detailed above I have found that there occurred three incidents which presentquestions of propriety respecting both the effect upon the outcome of the electionand the protection of the rights of employees under Section 7 of the Act.Several women employees were alleged to have been given raises as an incentiveto vote against the Union in the forthcoming election.The credited testimony in therecord does not support such a contention.Upon this testimony, by employees Gass-away and O'Haver and Foreman Douglas, it appears that one of the union adherents,Evans, sought to publicize among her fellow employees the fact that Douglas wasrecommending a wage increase be given the women who would vote against theUnion.Both Douglas and employee Gassaway, the alleged recipient of theraise, denied to the other employees at the time that the raise was for such a purpose,and credibly denied itagainat the hearing.Indeed the credited testimony ofPersonnel Director Weisner satisfies me that the raise was given to correct an errorand settle a dispute, and I so find.With respect to Foreman Fleetwood's alleged threat to employee Isaac Beverly,Fleetwood's testimony indicates that he would assist Beverly in retaining his jobif the occasion demanded.A reading of Fleetwood's account of the incident createsa suggestion that Beverly's job might be in jeopardy because of his union adherence.But to reach such a conclusion I would be compelled to indulge in a series ofinterconnected inferences, to establish that there was "more to this than meets theeye."As this and President Russell's admitted question to Lucas-"Ronnie, I believeyou were a Company man in the last election?"(supra)-arethe only establishedincidents of questionable propriety, I am firmly of the opinion that they are each toofine a thread with which to spin a fabric of objectionable and unlawful conduct.While, therefore, I find the basis for an inference of a threat in Fleetwood'sremarks, and an intrusion upon Lucas' rights in Russell's question to him, I find thatin the context of Respondent's total conduct they do not constitute either a viola-tion of Section 8 (a) (1) of the Act nor did they affect in any manner the freedom ofchoice in the November 9, 1961, election.17 I therefore recommend that so muchof the complaint as alleges a violation of Section 8(a)(1) in these and other remainingrespects be dismissed and that the objections relating to this and the remaining allegedconduct not found by me be overruled as not affecting the outcome of the electionin Case No. 25-RC-2094.c.SummaryIn summary, Respondent's conduct is found to be neither unlawful nor objection-able.Upon credited testimony the speeches and statements have been establishedas factual and without misrepresentation.This then does not even approximate thepropaganda used and excused in many representation elections.18Nor does it containthe hyperbole, exaggerated claims and inaccurate attacks that are part of the tradi-tion of American campaigns, both in the political and the union representationarena.On the contrary, the facts presented herein were within the knowledge ofthe employees to whom they were addressed and who could readily evaluate them.19I conclude upon the record of this case, therefore, that nothing contained in thesespeeches or statements of Respondent's officials or foremen affected the fairness ofthe election conducted by the Regional Director nor did it interfere with, restrain,or coerce Respondent's employees in the exercise of their statutory rights. I shallaccordingly recommend that the complaint be dismissed in its entirety and thatthe objections be overruled.Upon the above findings of fact, and upon the entire record in the case, I makethe following:17Valley Feedand Supply Co., Inc.,185 NLRB 778.18 "Prattle rather than precision is the dominating characteristic of election publicityand even this situationis notan exception."Olson Rug Company v. N L R B ,260 F 2d255, 257 (C.A. 7).19Stetoart-Warner Corporation,102 NLRB 1153, 1158;Weil-McLain Company,130NLRB 19, 21. NEW YORK PRINTING PRESSMEN'S UNION NO. 51, ETC.167CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organization within the meaning of Section 2(5) of theAct.3.TheRespondent has not engaged in unfair labor practices as alleged in thecomplaint.4.The Union's objections as set forth in the Regional Director's report on objec-tions, are without merit and should be overruled.RECOMMENDATIONSHaving concluded that Respondent has not engaged in unfair labor practices asalleged, and having found the Union's objections to conduct affecting the election tobe withoutmerit,I recommend that the complaint be dismissed in its entirety,that theBoard overrule the Union's objections,and proceed to issue a certification of resultsof election.New York Printing Pressmen'sUnion No.51, InternationalPrinting Pressmen's Union and Assistants of North America,AFL-CIOandStuyvesant Press Corporation.Case No. 2-CD-262.June 06, 1963DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act, following acharge filed by Stuyvesant Press Corporation,herein called the Com-pany, alleging that New York Printing Pressmen'sUnion No. 51, In-ternationalPrinting Pressmen's Union and Assistants of NorthAmerica, AFL-CIO, herein called the Pressmen,had violated Section8(b) (4) (D)of the Act.A hearing was held before Carl G. Coben,hearing officer,on April 10, 1963.All parties who appeared at thehearing were afforded full opportunity to be heard,to examine andcross-examine witnesses,and to adduce evidence bearing on the issues.The rulingsof the hearing officer made at the hearing are free fromprejudicial error and are hereby affirmed.The Pressmen filed a briefwith the Board.Upon the entire record in this case,the Board makes the followingfindings :1.The business of the CompanyStuyvesant Press Corporation, New York, New York, is engaged inthe printing of books and publications.Annually, it sells printedproducts and services valued in excess of $50,000 to customers locatedoutside the State of New York.We find that the Company is engagedin commerce within the meaning of the Act and that it will effectuatethe policies of the Act to assert jurisdiction herein.143 NLRB No. 24.